EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with RUDY NG on 3/16/2022.
The application has been amended as follows:
For claim 24, the preamble as amended: “An authentication system for a vehicle for storing an ID-transmitter in the vehicle with” is changed to --An authentication system for a vehicle for storing an ID-transmitter in the vehicle comprising:--.
For claim 39, the preamble as amended: “A method for monitoring an authentication system for a vehicle for storing an ID-transmitter in the vehicle with” is changed to --A method for monitoring an authentication system for a vehicle for storing an ID-transmitter in the vehicle comprising:--.
REASONS FOR ALLOWANCE
Claims 24-34 and 36-45 are allowed.
The following is an examiner’s statement of reasons for allowance:
As the closest reference, in re claim 24, WUNDERLICH discloses (FIG.1-4) an authentication system for a vehicle for storing an ID-transmitter 220 in the vehicle with an outer housing 110 in which the ID-transmitter (FIG.4) can be stored, 
wherein 
an electronic security unit 220/430 (i.e. depending on desired embodiment – both elements perform similar and related functions) is provided to monitor at least the secure storage of the ID-transmitter within the outer housing.
WUNDERLICH fails to show:
wherein a fixing element is provided to fasten the authentication system in the vehicle, wherein at least one holding means is provided for a mechanical connection between the fixing element and the outer housing in a mounting position, and the electronic security unit comprises at least one monitoring sensor which monitors the mechanical connection between the fixing element and the outer housing in the mounting position.
Similarly for claim 39, the same reasons for allowance apply, given the similarity of the claims.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/16/2022